
	
		III
		112th CONGRESS
		2d Session
		S. RES. 624
		IN THE SENATE OF THE UNITED STATES
		
			December 18
			 (legislative day, December 17), 2012
			Mr. Akaka (for himself,
			 Mr. Reid, Mr.
			 McConnell, Mr. Alexander,
			 Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Daniel Ken Inouye, Senator from the State of Hawaii.
	
	
		Whereas Senator Daniel K. Inouye served the people of the
			 State of Hawaii for over 58 years in the Territorial House of Representatives,
			 the Territorial Senate, the United States House of Representatives, and the
			 United States Senate;
		Whereas Senator Daniel K. Inouye became the first Japanese
			 American to serve in both the United States House of Representatives and the
			 United States Senate;
		Whereas Senator Daniel K. Inouye represented the State of
			 Hawaii in Congress from before the time that Hawaii became a State in 1959
			 until 2012;
		Whereas Senator Daniel K. Inouye served as the President
			 Pro Tempore of the United States Senate, Chairman of the Committee on
			 Appropriations, Chairman of the Subcommittee on Defense, the first Chairman of
			 the Senate Select Committee on Intelligence, Chairman of the Committee on
			 Indian Affairs, Chairman of the Democratic Steering Committee, Chairman of the
			 Committee on Commerce, Science, and Transportation, Chairman of the Rules
			 Committee, Chairman of the Senate Select Committee on Secret Military
			 Assistance to Iran and the Nicaraguan Opposition, and Secretary of the
			 Democratic Conference;
		Whereas Senator Daniel K. Inouye delivered the keynote
			 address at the 1968 Democratic National Convention in Chicago, Illinois, in
			 which he expressed a vision for a more inclusionary Nation and famously
			 declared “this is our country”;
		Whereas Senator Daniel K. Inouye served as a medical
			 volunteer at the Pearl Harbor attack on December 7, 1941, and volunteered to be
			 part of the all Nisei 442nd Regimental Combat Team during World War II at a
			 time when Japanese Americans were being systematically discriminated against by
			 the Nation he volunteered to defend;
		Whereas Senator Daniel K. Inouye was wounded in battle and
			 honorably discharged as a Captain with a Distinguished Service Cross, Bronze
			 Star, Purple Heart with cluster, and 12 other medals and citations; and
		Whereas Senator Daniel K. Inouye was awarded the Medal of
			 Honor by President William J. Clinton in June 2000, along with 21 other
			 Asian-American veterans of World War II for their actions during the war: Now,
			 therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret of the death of the Honorable Daniel
			 K. Inouye, Senator from the State of Hawaii;
			(2)the Secretary of
			 the Senate shall transmit this resolution to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased; and
			(3)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the deceased Senator.
			
